News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES FIRST QUARTER RESULTS WINCHESTER, Virginia (August 21, 2012) American Woodmark Corporation (NASDAQ: AMWD) today announced results for the first quarter ended July 31, 2012, of its fiscal year 2013 that ends on April 30, 2013. Net sales rose by 13% compared with the first quarter of the prior fiscal year to $148,252,000.The Company experienced sales gains of more than 40% in its new construction business, while its remodeling sales were in line with the prior year’s first quarter. The Company generated net income excluding restructuring charges of $1.0 million, or $0.07 per diluted share during the first quarter of fiscal year 2013, compared with a net loss of ($2.7 million) or ($0.19) per diluted share in the first quarter of its prior fiscal year. Results in the first quarter of fiscal year 2013 included net-of-tax restructuring costs of $0.5 million, or $0.03 per diluted share, related to the permanent closure of two manufacturing plants in April 2012 and May 2012. Net income for the first quarter of fiscal year 2013 inclusive of these charges was $0.6 million, or $0.04 per diluted share. Gross profit for the first quarter of fiscal year 2013 was 14.9% of net sales, compared with 14.0% of net sales in the prior year’s first quarter. Gross profit was favorably impacted by reductions in fixed overhead costs associated with the plant closures and the beneficial impact of higher sales volume. This favorability was partially offset by the impact of rising materials costs and operational inefficiencies connected with the transition of production related to the plant closures. Selling, general and administrative costs were 13.6% of net sales in the first quarter of fiscal year 2013, improved from 17.0% of net sales in the prior year’s first quarter. The improvement in the Company’s operating expense ratio was driven by increased sales levels that enabled favorable leverage, combined with cost savings from modifications to the Company’s retirement programs and reduced spending on sales promotions and product displays. The Company generated free cash flow (defined as cash provided by operating activities net of cash used for investing activities) of($5.6 million) during the first quarter of fiscal year 2013, compared with $2.1 million in the prior year’s first quarter. The Company’s adverse swing in free cash flow was primarily related to plant closure and severance payments related to its recently completed restructuring activities and the resumption of contributions to its pension plans. American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors. The Company presently operates nine manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995: All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control. Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements. Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders. The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces First Quarter Results Page 2 August 21, 2012 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended July 31 Net Sales $ $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges 15 Operating Income (Loss) ) Interest & Other (Income) Expense 92 ) Income Tax Expense (Benefit) ) Net Income (Loss) $ $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Income (Loss) Per Diluted Share $ $ ) Net income (loss), as reported $ $ ) Restructuring Charges, net of tax 6 Net income (loss), excluding restructuring charges $ $ ) Income (Loss) Per Diluted Share, excluding restructuring charges $ $ ) Condensed Consolidated Balance Sheet July 31 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ -MORE- AMWD Announces First Quarter Results Page 3 August 21, 2012 Condensed Consolidated Statements of Cash Flows Three Months Ended July 31 Net Cash Provided (Used) by Operating Activities $ ) $ Net Cash Used by Investing Activities ) ) Free Cash Flow ) Net Cash Used by Financing Activities ) ) Net Increase/(Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
